Case 1:16-cr-00363-JKB Document 887 Filed 09/29/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

UNITED STATES OF AMERICA *
v. * CRIM. NO. JKB-16-363
NORMAN HANDY, *
Defendant. *
* * * * * * * * * * * *
MEMORANDUM ORDER

 

The Defendant Norman Handy was sentenced to a period of 142 months’ imprisonment on
August 23, 2018, after he pleaded guilty to Conspiracy to Participate in a Racketeering Enterprise.
(ECF No. 628.) Defendant has now filed a Motion for Compassionate Release in light of the
COVID-19 pandemic. (ECF No. 884.) No hearing is necessary. See Local Rules 105.6, 207 (D.
Md. 2018). For the reasons set forth below, the Motion will be DENIED.

Pursuant to 18 U.S.C. § 3582(c)(1)(A), a district court may modify a convicted defendant’s
sentence when “extraordinary and compelling reasons warrant such a reduction.” However, a
defendant may only move for a reduction under § 3582(c){1)(A) after he or she “has fully
exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
on the defendant’s behalf or [after] the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier.” Handy does not claim that he has made
the necessary request to the warden of his facility, nor does he attach any records verifying that he

made such a request. As such, this Court may not consider his motion.!

 

' Handy may renew his motion after satisfying the procedural requirements of § 3582(c){1)(A). Any renewed motion
must be accompanied by medical records demonstrating that Handy has medical conditions which substantially
increase his risk of serious illness from COVID-19. If Handy fails to submit such records, or if the records do not
Case 1:16-cr-00363-JKB Document 887 Filed 09/29/20 Page 2 of 2

The Court acknowledges the very real danger posed by the COVID-19 pandemic and
Handy’s legitimate concerns about his living situation. However, this Court is limited by the
existing statutory authority in the relief it may consider. Accordingly, Handy’s Motion for

Compassionate Release (ECF No. 884) is DENIED.

DATED thisZCtA day of September, 2020.

BY THE COURT:

Can FLD.

James K. Bredar
Chief Judge

 

 

demonstrate that his situation is materially different from that of the thousands of other incarcerated individuals
concerned about the ongoing pandemic, his motion will be denied.
